DETAILED ACTION
This is the Office action based on the 16709430 application filed December 10, 2019, and in response to applicant’s argument/remark filed on February 1, 2022.  Claims 1, 3-16 and 21-23 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 17-20 and 24 acknowledged.  
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 1, 3-16 and 21-23 are allowed. The following is an examiner's statement of reasons for allowance.--With respect to claim 1, none of the cited prior arts teaches the feature “subsequently, introducing a second gas as a reaction gas for a second time period in a condition so the reaction gas reacts with the precursor to provide a protective layer on the sidewalls of the pattern of the substrate and, at the same time, the reaction gas etches away the protective layer and a portion of the substrate at a bottom portion of the pattern so that the protective layer is formed only on the sidewalls of the pattern, a ratio of the first time period to the second time period being a use-ratio; and in a second session, repeating the hybrid gas application cycle with a different use-ratio that corresponds with a vertical dimension of the pattern” in the context of claim 1.--With respect to claim 14, none of the cited prior arts teaches the feature “in a second session, repeating the hybrid gas application cycle with a different use-ratio that corresponds with a vertical dimension of the pattern so as to control a shape along the vertical dimension of the pattern, wherein the another reaction gas is different from the second gas and the second condition is different from the first condition” in the context of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered as follows: --Applicant’s arguments that the feature “introducing a second gas as a reaction gas for a second time period in a condition so the reaction gas reacts with the precursor to provide a protective layer on the sidewalls of the pattern of the substrate and, at the same time, the reaction gas etches away the protective layer and a portion of the substrate at a bottom portion of the pattern so that the protective layer is formed only on the sidewalls of the pattern” recited in claim 1 are persuasive.  Please see Interview Summary filed 1/28/2022.
--Applicant’s arguments that the cited prior arts fail to teach the amended features in claim 14 are persuasive.  --Claims 1, 3-16 and 21-23 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713